t c summary opinion united_states tax_court brett alan combs petitioner v commissioner of internal revenue respondent docket no 20828-04s filed date brett alan combs pro_se leonard t provenzale for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code unless otherwise indicated subsequent section references are to the internal_revenue_code as in effect for the year at issue and all rule reference are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined for a deficiency in petitioner’s federal_income_tax of dollar_figure an addition_to_tax under sec_6651 of dollar_figure an addition_to_tax under sec_6651 of dollar_figure and an addition_to_tax under sec_6654 of dollar_figure the issues for decision are whether petitioner had unreported income is liable for self-employment_tax is liable for the addition_to_tax under sec_6651 for failure_to_file timely his federal_income_tax return without reasonable_cause is liable for the addition_to_tax under sec_6651 for failure to pay timely the tax due without reasonable_cause and is liable for the addition_to_tax under sec_6654 for failure to pay estimated income_tax background the stipulated facts and exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in fort lauderdale florida petitioner failed to file an income_tax return for and the internal_revenue_service made a return for him under sec_6020 petitioner received in nonemployee compensation of dollar_figure dividends of dollar_figure and capital_gain of dollar_figure petitioner does not contest the amounts or character of the items that respondent determined that he received in respondent determined that petitioner is allowed a personal_exemption the standard_deduction which exceeds the itemized_deductions substantiated by petitioner and a deduction for half of his self-employment taxes sec_861 discussion petitioner’s first and apparently primary argument concerns his confusion about the requirements of sec_861 income_from_sources_within_the_united_states according to petitioner in a west publication that he read sec_61 cross referenced sec_861 and he is therefore required to consider it while the court suspects that petitioner’s confusion is disingenuous the court will for his present and future benefit explain the operation of sec_861 it seems strange that petitioner feels compelled to delve into the intricacies of sec_861 as that section along with those immediately following are aimed at the u s income_tax effects of international activities sec_861 provides a rule for determining whether items of gross_income are from sources within the united_states u s source sec_862 provides the sourcing_rules for items of gross_income_from_sources_without_the_united_states foreign source under sec_863 items of gross_income expenses losses and deductions other than those specified in sec_861 and sec_862 shall be allocated or apportioned to sources within or without the united_states under regulations prescribed by the secretary petitioner admits and the facts show that he had no items of gross_income expenses losses and deductions other than those from a u s source from the items of u s source gross_income the taxpayer shall deduct the expenses losses and other deductions properly apportioned or allocated to u s source income along with a ratable portion of expenses losses and other deductions that cannot definitely be allocated to an item or class_of_gross_income sec_861 the standard_deduction is considered a deduction that cannot definitely be allocated to an item or class_of_gross_income sec_861 the remainder if any after taking the above expenses losses and other deductions is included in full as u s source taxable_income sec_861 because percent of petitioner’s gross_income is u s source gross_income percent of petitioner’s expenses losses and other deductions are properly allocated and apportioned to u s source income the thoughtful reader need go no further than the words of the statute to determine that sec_861 is unnecessary to the determination of petitioner’s income_tax_liability petitioner however claimed at trial to be confused by the terms classes of gross_income and statutory groupings the latter term is not used in the statute but is contained in the implementing regulations specifically sec_1_861-8 income_tax regs sec_1_861-8 income_tax regs requires the taxpayer to allocate deductions to a class_of_gross_income and if necessary to apportion deductions within the class_of_gross_income between the statutory_grouping foreign_source_income and the residual_grouping u s source income see sec_1_861-8 f income_tax regs the classes of gross_income are listed in sec_1_861-8 income_tax regs the same income items as are listed in sec_61 allocations and apportionments are made based on the factual relationship of the deductions to the gross_income except for deductions not definitely related to specific gross_income like the standard_deduction which is ratably apportioned across all gross_income sec_1_861-8 income_tax regs the result is a determination of the taxpayer’s u s source taxable_income and foreign source taxable_income the sum of which taxable_income is subject_to u s income_taxation see sec_1 the distinction between u s source taxable_income and foreign source taxable_income may however be important for other reasons see eg sec_901 sec_904 the foreign_tax_credit the international aspect of u s income_taxation is an interesting and complicated area of the law but of no importance in determining petitioner’s tax_liability no matter how you look at it petitioner had only u s source income one hundred percent of petitioner’s expenses losses and other deductions will be allocated to his u s source income no apportionment is possible because he has only one grouping of income u s source income he ends up with u s source taxable_income only with respect to determining petitioner’s tax_liability for sec_861 is superfluous the court hopes that as long as all of petitioner’s income is u s source income he will no longer be confused purposely or otherwise by sec_861 petitioner’s business_expenses petitioner has made no argument that the burden_of_proof shifting provisions of sec_7491 apply to this case nor has he offered any evidence that he has complied with the requirements of sec_7491 petitioner alleged at trial that he is entitled to additional deductions for business_expenses including transportation_expenses and a computer petitioner however had no business records and relied solely on his testimony as evidence sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business generally no deduction is allowed for personal living or family_expenses see sec_262 the taxpayer must show that any claimed business_expenses were incurred primarily for business rather than personal reasons see rule a to show that an expense was not personal the taxpayer must show that the expense was incurred primarily to benefit his business and there must have been a proximate relationship between the claimed expense and the business 72_tc_433 where a taxpayer has established that he has incurred a trade_or_business expense failure to prove the exact amount of the otherwise deductible item may not always be fatal generally unless prevented by sec_274 the court may estimate the amount of such an expense and allow the deduction to that extent see 255_f2d_128 10th cir affg 27_tc_413 39_f2d_540 2d cir in order for the court to estimate the amount of an expense however the court must have some basis upon which an estimate may be made see 85_tc_731 without such a basis an allowance would amount to unguided largesse see 245_f2d_559 5th cir certain business deductions described in sec_274 are subject_to strict rules of substantiation that supersede the doctrine in cohan v commissioner supra see sec_1 5t c temporary income_tax regs fed reg date sec_274 provides that no deduction shall be allowed with respect to a any traveling expense including meals_and_lodging while away from home b any item related to an activity of a type considered to be entertainment amusement or recreation or c the use of any listed_property as defined in sec_280f unless the taxpayer substantiates certain elements listed_property includes any passenger_automobile and any computer_or_peripheral_equipment sec_280f iv sec_274 provides that no deduction shall be allowed with respect to any listed_property as defined in sec_280f unless the taxpayer substantiates by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony the amount of the expenditure or use based on the appropriate measure mileage may be used in the case of automobiles the time and place of the expenditure or use the business_purpose of the expenditure or use and the business relationship to the taxpayer of each expenditure or use to meet the adequate_records requirements of sec_274 a taxpayer must maintain some form of records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use sec_1_274-5t temporary income_tax regs supra because petitioner presented no adequate_records or sufficient evidence to corroborate his own testimony he may not claim a deduction for his business_expenses petitioner’s charitable_contributions petitioner alleged at trial that he is entitled to a deduction for church and charitable donations he had no evidence of any charitable gifts other than his own testimony taxpayers are required to keep records of charitable_contributions of money sec_1_170a-13 income_tax regs requires substantiation for charitable_contribution deductions a taxpayer must maintain one of the following a canceled check a receipt or letter from the donee charitable_organization showing the name of the donee and the date and the amount of the contribution or other reliable records showing the name of the donee and the date and the amount of the contribution sec_1_170a-13 income_tax regs petitioner testified that the point of giving is not to make a worldly claim while petitioner’s sentiment is correct substantiating a gift does not taint the heart of the giver petitioner’s church and charity donations do not meet the requirements of sec_1_170a-13 income_tax regs see blair v commissioner tcmemo_1988_581 self-employment_tax during his testimony petitioner objected to being subject_to the self-employment_tax of sec_1401 when asked by the court if he had filed for an exemption he replied i’ve never filed for anything sir to obtain an exemption from the self- employment_tax a taxpayer must file for an exemption according to regulations prescribed by the secretary see sec_1402 g as petitioner has never filed for anything he is not entitled to an exemption from self-employment_tax additions to tax respondent bears the burden of production with respect to an addition_to_tax sec_7491 in order to meet this burden respondent must produce evidence sufficient to establish that it is appropriate to impose the addition_to_tax 116_tc_438 addition_to_tax under sec_6651 the parties agree that petitioner did not file a federal tax_return for respondent made a return for petitioner under sec_6020 a return prepared under sec_6020 is to be disregarded for purposed of determining the amount of the addition_to_tax under sec_6651 sec_6651 respondent has met his burden of production under sec_7491 with respect to imposing the addition_to_tax under sec_6651 it is petitioner’s burden to prove that he had reasonable_cause and lacked willful neglect in not filing his return timely see 469_us_241 higbee v commissioner supra sec_301_6651-1 proced admin regs because petitioner failed to offer any evidence of reasonable_cause and lack of willful neglect for his failure_to_file timely respondent’s determination that petitioner is liable for the addition_to_tax under sec_6651 is sustained addition_to_tax under sec_6651 under sec_6651 the return made by respondent under sec_6020 is to be treated as a return filed by petitioner for purposes of determining the amount of the addition_to_tax under sec_6651 because petitioner failed to offer any evidence of reasonable_cause and lack of willful neglect for his failure to pay timely respondent’s determination that he is liable for the addition_to_tax under sec_6651 is sustained addition_to_tax under sec_6654 the sec_6654 addition_to_tax applies in a mathematical fashion unless it is shown that any of certain statutory exceptions apply see 75_tc_1 goers v commissioner tcmemo_1999_354 petitioner has not shown that any exceptions apply accordingly the court holds that respondent’s sec_6654 determination is sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
